Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE 

1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the method for performing “vector matrix multiplication” having an input “previous hidden state” (PHS) and providing a “new hidden state” features as recited in independent claim 1. Similar language is used in independent claims 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are of interest.

3.	Any inquiry concerning this communication or earlier communications from the 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182